
	

113 HR 1397 IH: Project Rebuild Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1397
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Ms. Waters (for
			 herself, Mr. Ellison,
			 Mr. Cicilline,
			 Mrs. Beatty,
			 Ms. Bass, Mrs. Christensen, Ms. Eddie Bernice Johnson of Texas,
			 Ms. Wilson of Florida,
			 Mr. Payne,
			 Ms. Sewell of Alabama,
			 Mr. David Scott of Georgia,
			 Mr. Johnson of Georgia,
			 Mr. Cleaver,
			 Mr. Hastings of Florida,
			 Mr. Veasey,
			 Mr. Richmond,
			 Mr. Clyburn,
			 Mr. Watt, Mr. Thompson of Mississippi, and
			 Ms. Edwards) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To create jobs and reinvest in communities through the
		  rehabilitation of abandoned and foreclosed residential and commercial
		  properties, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Project Rebuild Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Direct appropriations.
					Sec. 3. Allocation of appropriated amounts.
					Sec. 4. Use of funds.
					Sec. 5. Limitations.
					Sec. 6. Rules of construction.
					Sec. 7. Authority to specify alternative
				requirements.
					Sec. 8. Nationwide distribution of resources.
					Sec. 9. Limitation on use of funds with respect to eminent
				domain.
					Sec. 10. Limitation on distribution of funds.
					Sec. 11. Rental housing preferences.
					Sec. 12. Job creation.
					Sec. 13. Program support and capacity building.
					Sec. 14. Enforcement and prevention of fraud and
				abuse.
					Sec. 15. Conformance of policies and procedures.
					Sec. 16. Severability.
					Sec. 17. Buy American—use of American iron, steel, and
				manufactured goods.
					Sec. 18. Wage rate and employment protection
				requirements.
				
			2.Direct
			 appropriationsThere is
			 appropriated, out of any money in the Treasury not otherwise appropriated,
			 $15,000,000,000, to remain available until September 30, 2016, for assistance
			 to eligible entities, including States and units of general local government
			 (as such terms are defined in section 102 of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5302)), and qualified nonprofit
			 organizations, businesses or consortia of eligible entities, for the
			 redevelopment of abandoned and foreclosed-upon properties and for the
			 stabilization of affected neighborhoods.
		3.Allocation of
			 appropriated amounts
			(a)In
			 generalOf the amounts appropriated, two-thirds shall be
			 allocated to States and units of general local government based on a funding
			 formula established by the Secretary of Housing and Urban Development (in this
			 Act referred to as the Secretary). Of the amounts appropriated,
			 one-third shall be distributed competitively to eligible entities.
			(b)Formula To be
			 devised swiftlyThe funding formula required under subsection (a)
			 shall be established and the Secretary shall announce formula funding
			 allocations, not later than 30 days after the date of enactment of this
			 Act.
			(c)Formula
			 criteriaThe Secretary may establish a minimum grant size, and
			 the funding formula required under subsection (a) shall ensure that any amounts
			 appropriated or otherwise made available under this Act are allocated to States
			 and units of general local government with the greatest need, as such need is
			 determined in the discretion of the Secretary based on—
				(1)the number and
			 percentage of home foreclosures in each State or unit of general local
			 government;
				(2)the number and
			 percentage of homes in default or delinquency in each State or unit of general
			 local government; and
				(3)other factors such
			 as established program designs, grantee capacity and performance, number and
			 percentage of commercial foreclosures, overall economic conditions, and other
			 market needs data, as determined by the Secretary.
				(d)Competition
			 criteria
				(1)Eligible
			 entitiesFor the funds distributed competitively, eligible
			 entities shall be States, units of general local government, nonprofit
			 entities, for-profit entities, and consortia of eligible entities that
			 demonstrate capacity to use funding within the period of this program.
				(2)Selection
			 criteriaIn selecting grantees, the Secretary shall ensure that
			 grantees are in areas with the greatest number and percentage of residential
			 and commercial foreclosures and other market needs data, as determined by the
			 Secretary. Additional award criteria shall include demonstrated grantee
			 capacity to execute projects involving acquisition and rehabilitation or
			 redevelopment of foreclosed residential and commercial property and
			 neighborhood stabilization, leverage, knowledge of market conditions and of
			 effective stabilization activities to address identified conditions, and any
			 additional factors determined by the Secretary.
				(3)Minimum grant
			 sizeThe Secretary may establish a minimum grant size.
				(4)Publication of
			 criteriaThe Secretary shall publish competition criteria for any
			 grants awarded under this Act not later than 60 days after appropriation of
			 funds, and applications shall be due to the Secretary within 120 days.
				4.Use of
			 funds
			(a)Obligation and
			 expenditureThe Secretary shall obligate all funding within 150
			 days of enactment of this Act. Any eligible entity that receives amounts
			 pursuant to this Act shall expend all funds allocated to it within three years
			 of the date the funds become available to the grantee for obligation.
			 Furthermore, the Secretary shall by notice establish intermediate expenditure
			 benchmarks at the one and two year dates from the date the funds become
			 available to the grantee for obligation.
			(b)Priorities
				(1)Job
			 creationEach grantee or eligible entity shall describe how its
			 proposed use of funds will prioritize job creation, and secondly, will address
			 goals to stabilize neighborhoods, reverse vacancy, or increase or stabilize
			 residential and commercial property values.
				(2)TargetingAny
			 State or unit of general local government that receives formula amounts
			 pursuant to this Act shall, in distributing and targeting such amounts give
			 priority emphasis and consideration to those metropolitan areas, metropolitan
			 cities, urban areas, rural areas, low- and moderate-income areas, and other
			 areas with the greatest need, including those—
					(A)with the greatest
			 percentage of home foreclosures;
					(B)identified as
			 likely to face a significant rise in the rate of residential or commercial
			 foreclosures; and
					(C)with higher than
			 national average unemployment rate.
					(3)LeverageEach
			 grantee or eligible entity shall describe how its proposed use of funds will
			 leverage private funds.
				(c)Eligible
			 usesAmounts made available under this Act may be used to—
				(1)establish
			 financing mechanisms for the purchase and redevelopment of abandoned and
			 foreclosed-upon properties, including such mechanisms as soft-seconds, loan
			 loss reserves, and shared-equity loans for low- and moderate-income
			 homebuyers;
				(2)purchase and
			 rehabilitate properties that have been abandoned or foreclosed-upon, in order
			 to sell, rent, or redevelop such properties;
				(3)establish and
			 operate land banks for properties that have been abandoned or
			 foreclosed-upon;
				(4)demolish blighted
			 structures;
				(5)redevelop
			 abandoned, foreclosed, demolished, or vacant properties; and
				(6)engage in other
			 activities, as determined by the Secretary through notice, that are consistent
			 with the goals of creating jobs, stabilizing neighborhoods, reversing vacancy
			 reduction, and increasing or stabilizing residential and commercial property
			 values.
				5.Limitations
			(a)On
			 purchasesAny purchase of a property under this Act shall be at a
			 price not to exceed its current market value, taking into account its current
			 condition.
			(b)RehabilitationAny
			 rehabilitation of an eligible property under this Act shall be to the extent
			 necessary to comply with applicable laws, and other requirements relating to
			 safety, quality, marketability, and habitability, in order to sell, rent, or
			 redevelop such properties or provide a renewable energy source or sources for
			 such properties.
			(c)Sale of
			 homesIf an abandoned or foreclosed-upon home is purchased,
			 redeveloped, or otherwise sold to an individual as a primary residence, then
			 such sale shall be in an amount equal to or less than the cost to acquire and
			 redevelop or rehabilitate such home or property up to a decent, safe,
			 marketable, and habitable condition.
			(d)On demolition of
			 public housingPublic housing, as defined in section 3(b)(6) of
			 the United States Housing Act of 1937, may not be demolished with funds under
			 this Act.
			(e)On demolition
			 activitiesNo more than 10 percent of any grant made under this
			 Act may be used for demolition activities unless the Secretary determines that
			 such use represents an appropriate response to local market conditions.
			(f)On use of funds
			 for non-Residential propertyNo more than 30 percent of any grant
			 made under this Act may be used for eligible activities under paragraphs (1),
			 (2), and (5) of section 4(c) that will not result in residential use of the
			 property involved unless the Secretary determines that such use represents an
			 appropriate response to local market conditions.
			6.Rules of
			 construction
			(a)In
			 generalExcept as otherwise provided by this Act, amounts
			 appropriated, revenues generated, or amounts otherwise made available to
			 eligible entities under this Act shall be treated as though such funds were
			 community development block grant funds under title I of the Housing and
			 Community Development Act of 1974 (42 U.S.C. 5301 et seq.).
			(b)No
			 matchNo matching funds shall be required in order for an
			 eligible entity to receive any amounts under this Act.
			(c)Tenant
			 protectionsAn eligible entity receiving a grant under this Act
			 shall comply with the 14th, 17th, 18th, 19th, 20th, 21st, 22nd, and 23rd
			 provisos of the heading Community Planning and Development—Community
			 Development Fun in title XII of Division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5, 123 Stat. 218–19), as amended by
			 section 1497(b)(2) of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act (Public Law 111–203, 124 Stat. 2211).
			(d)Vicinity
			 hiringAn eligible entity receiving a grant under this Act shall
			 comply with section 1497(a)(8) of the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (Public Law 111–203, 129 Stat. 2210).
			7.Authority to
			 specify alternative requirements
			(a)In
			 generalIn administering the program under this Act, the
			 Secretary may specify alternative requirements to any provision under title I
			 of the Housing and Community Development Act of 1974 or under title I of the
			 Cranston-Gonzalez National Affordable Housing Act of 1990 (except for those
			 provisions in these laws related to fair housing, nondiscrimination, labor
			 standards, and the environment) for the purpose of expediting and facilitating
			 the use of funds under this Act.
			(b)NoticeThe
			 Secretary shall provide written notice of intent to the public via internet to
			 exercise the authority to specify alternative requirements under subsection
			 (a).
			(c)Low- and
			 moderate-Income requirement
				(1)In
			 generalNotwithstanding the authority of the Secretary under
			 subsection (a)—
					(A)all of the formula
			 and competitive grantee funds appropriated or otherwise made available under
			 this Act shall be used with respect to individuals and families whose income
			 does not exceed 120 percent of area median income; and
					(B)not less than 25
			 percent of the formula and competitive grantee funds appropriated or otherwise
			 made available under this Act shall be used for the purchase and redevelopment
			 of eligible properties that will be used to house individuals or families whose
			 incomes do not exceed 50 percent of area median income.
					(2)Recurrent
			 requirementThe Secretary shall, by rule or order, ensure, to the
			 maximum extent practicable and for the longest feasible term, that the sale,
			 rental, or redevelopment of abandoned and foreclosed-upon homes and residential
			 properties under this Act remain affordable to individuals or families
			 described in paragraph (1).
				8.Nationwide
			 distribution of resourcesNotwithstanding any other provision of this
			 Act, each State shall receive not less than $20,000,000 of formula
			 funds.
		9.Limitation on use
			 of funds with respect to eminent domainNo State or unit of general local government
			 may use any amounts received pursuant to this Act to fund any project that
			 seeks to use the power of eminent domain, unless eminent domain is employed
			 only for a public use, which shall not be construed to include economic
			 development that primarily benefits private entities.
		10.Limitation on
			 distribution of funds
			(a)In
			 generalNone of the funds made available under this Act shall be
			 distributed to—
				(1)an organization
			 which has been indicted for a violation under Federal law relating to an
			 election for Federal office; or
				(2)an organization
			 which employs applicable individuals.
				(b)Applicable
			 individuals definedIn this section, the term applicable
			 individual means an individual who—
				(1)is—
					(A)employed by the
			 organization in a permanent or temporary capacity;
					(B)contracted or
			 retained by the organization; or
					(C)acting on behalf
			 of, or with the express or apparent authority of, the organization; and
					(2)has been indicted
			 for a violation under Federal law relating to an election for Federal
			 office.
				11.Rental housing
			 preferencesEach State and
			 local government receiving formula amounts shall establish procedures to create
			 preferences for the development of affordable rental housing.
		12.Job
			 creationIf a grantee chooses
			 to use funds to create jobs by establishing and operating a program to maintain
			 eligible neighborhood properties, not more than 10 percent of any grant may be
			 used for that purpose.
		13.Program support
			 and capacity buildingThe
			 Secretary may use up to 0.75 percent of the funds appropriated for capacity
			 building of and support for eligible entities and grantees undertaking
			 neighborhood stabilization programs, staffing, training, technical assistance,
			 technology, monitoring, travel, enforcement, research, and evaluation
			 activities, subject to the following requirements:
			(1)Funds set aside
			 for the purposes of this section shall remain available until September 30,
			 2018.
			(2)Any funds made
			 available under this section and used by the Secretary for personnel expenses
			 related to administering funding under this subparagraph shall be transferred
			 to Personnel Compensation and Benefits, Community Planning and
			 Development.
			(3)Any funds made
			 available under this section and used by the Secretary for training or other
			 administrative expenses shall be transferred to Administration,
			 Operations, and Management, Community Planning and Development for
			 non-personnel expenses.
			(4)Any funds made
			 available under this section and used by the Secretary for technology shall be
			 transferred to Working Capital Fund.
			14.Enforcement and
			 prevention of fraud, waste, and abuseThe Secretary shall establish and implement
			 procedures to prevent fraud and abuse of funds under this Act, and shall impose
			 a requirement that grantees have an internal auditor to continuously monitor
			 grantee performance to prevent fraud, waste, and abuse. Grantees shall provide
			 the Secretary and citizens with quarterly progress reports. The Secretary shall
			 recapture funds from formula and competitive grantees that do not expend 100
			 percent of allocated funds within 3 years of the date that funds become
			 available, and from underperforming or mismanaged grantees, and shall
			 re-allocate those funds by formula to target areas with the greatest need, as
			 determined by the Secretary through notice. The Secretary may take an
			 alternative sanctions action only upon determining that such action is
			 necessary to achieve program goals in a timely manner.
		15.Conformance of
			 policies and proceduresThe
			 Secretary of Housing and Urban Development shall to the extent feasible conform
			 policies and procedures for grants made under this Act to the policies and
			 practices already in place for the grants made under section 2301 of the
			 Housing and Economic Recovery Act of 2008; division A, title XII of the
			 American Recovery and Reinvestment Act of 2009; or section 1497 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act.
		16.SeverabilityIf any provision of this Act, or the
			 application thereof to any person or circumstance, is held invalid, the
			 remainder of the Act and the application of such provision to other persons or
			 circumstances shall not be affected thereby.
		17.Buy American—use
			 of American iron, steel, and manufactured goods
			(a)Buy
			 AmericanNone of the funds
			 appropriated or otherwise made available by this Act may be used for a project
			 for the construction, alteration, maintenance, or repair of a public building
			 or public work unless all of the iron, steel, and manufactured goods used in
			 the project are produced in the United States.
			(b)ExceptionsSubsection
			 (a) shall not apply in any case or category of cases in which the head of the
			 Federal department or agency involved finds that—
				(1)applying
			 subsection (a) would be inconsistent with the public interest;
				(2)iron, steel, and
			 the relevant manufactured goods are not produced in the United States in
			 sufficient and reasonably available quantities and of a satisfactory quality;
			 or
				(3)inclusion of iron,
			 steel, and manufactured goods produced in the United States will increase the
			 cost of the overall project by more than 25 percent.
				(c)PublicationIf
			 the head of a Federal department or agency determines that it is necessary to
			 waive the application of subsection (a) based on a finding under subsection
			 (b), the head of the department or agency shall publish in the Federal Register
			 a detailed written justification as to why the provision is being
			 waived.
			(d)Consistency with
			 international agreementsThis section shall be applied in a
			 manner consistent with United States obligations under international
			 agreements.
			18.Wage rate and
			 employment protection requirements
			(a)Wage
			 ratesNotwithstanding any
			 other provision of law and in a manner consistent with other provisions in this
			 Act, all laborers and mechanics employed by contractors and subcontractors on
			 projects funded directly by or assisted in whole or in part by and through the
			 Federal Government pursuant to this Act shall be paid wages at rates not less
			 than those prevailing on projects of a character similar in the locality as
			 determined by the Secretary of Labor in accordance with subchapter IV of
			 chapter 31 of title 40, United States Code.
			(b)Labor
			 standardsWith respect to the labor standards specified in this
			 section, the Secretary of Labor shall have the authority and functions set
			 forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.)
			 and section 3145 of title 40, United States Code.
			(c)ProjectsProjects
			 as defined under title 49, United States Code, funded directly by or assisted
			 in whole or in part by and through the Federal Government pursuant to this Act
			 shall be subject to the requirements of section 5333(b) of title 49, United
			 States Code.
			
